Exhibit 2.1 EXECUTION COPY SHARE EXCHANGE AGREEMENT by and among DIGITAL POWER CORPORATION, MICROPHASE CORPORATION, MICROPHASE HOLDING COMPANY, RCKJ TRUST, ERGUL FAMILY LIMITED PARTNERSHIP , TO HONG YAM, and EAGLE ADVISERS, LLC DATED AS OF APRIL 28 , 2017 EXHIBITS Exhibit A Form of Certificate of Determination of the DPW Series D Preferred Stock Exhibit B Form of Exchange Warrant Exhibit C Form of MPC Note Exhibit D Form of Officer’s Certificate Exhibit E Form of Secretary’s Certificate Exhibit F Form of General Release Exhibit G Form of Durando Letter Exhibit H Form of Ergul Consulting Agreement Exhibit I Form of Opinion of Lucosky Brookman LLP Exhibit J Form of LB Note Exhibit K Form of Certificate of Determination of the DPW Series E Preferred Stock SHARE EXCHANGE AGREEMENT This Share Exchange Agreement (this “ Agreement ”) is made and entered into as of the 28th day of April, 2017, by and among: Digital Power Corporation, a California corporation (“
